On July 17, 2000, the defendant was sentenced to the following: Count I: Six (6) year commitment to the Department of Corrections, with three (3) years suspended; Count II: Six (6) months in the Valley County Jail, all suspended, to run concurrently with the sentence in Count I; Count V: Two (2) year deferred imposition of sentence, to run consecutively to the sentences in Counts I and II; Count VI: Six (6) months in the Valley County Jail, all suspended, to run concurrently with the sentences in Counts I and II.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his court appointed counsel failed to appear at the hearing. The defendant was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the first meeting of the Sentence Review Board, at the Montana State Prison, in 2001, thus allowing the defendant an opportunity to consult with his district court appointed counsel, Tony C. Koenig.
*93Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.